Citation Nr: 1000232	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  08-25 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial compensable rating for residuals of 
prostate cancer with secondary erectile dysfunction.  


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1963 to November 
1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which granted service connection for prostate 
cancer residuals with erectile dysfunction and assigned a 
temporary 100 percent rating from July 2007 to December 2007 
and a noncompensable rating thereafter.  The issue on appeal 
is entitlement to an initial compensable rating following the 
temporary 100 percent rating.  

The Board notes that, in the Veteran's August 2008 
substantive appeal, he indicated that he had elevated glucose 
levels and may have diabetes mellitus, although a conclusive 
diagnosis has not been made.  The Board refers this issue to 
the RO for any appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required on his part.


REMAND

The Veteran contends that his prostate cancer residuals with 
erectile dysfunction are more severe than currently rated.  
Service connection for post-operative residuals of prostate 
cancer was based on in-service herbicide exposure.  Based on 
a preliminary review of the evidence of record, and in light 
of the Veterans Claims Assistance Act of 2000 (VCAA), the 
Board finds that further evidentiary development is 
necessary.  

Private medical treatment records reflect a diagnosis of, and 
treatment for, prostate cancer beginning in 2006.  In May 
2007, the Veteran underwent a high-intensity focused 
ultrasound ablation of the prostate.  Post-surgical treatment 
records reflect complaints of some diminution of his urine 
stream, and a suspicion that this was caused by a mild 
urethral stricture-not of a severity to necessarily warrant 
dilation.  A May 2007 private treatment record reflects the 
Veteran's complaints of urinary retention and this was 
attributed to a suprapubic tube that had been deflated.  A 
June 2007 assessment was that the Veteran had a history of 
urinary retention that was now resolved.  

In a January 2008 post-surgical treatment record, the Veteran 
reported voiding with a strong stream and having no symptoms 
that would suggest recurrence of carcinoma of the prostate.  
At that time, he was diagnosed as having organic erectile 
dysfunction.  In his July 2008 follow-up, the Veteran 
reported that his urinary stream had weakened and was 
somewhat hesitant.  The Veteran indicated that it was not a 
big problem, but he noticed it and declined any more 
aggressive medical therapy.  The Veteran was not found to be 
retaining large amounts of urine in his bladder.  

In February 2008, the Veteran underwent a VA genitourinary 
examination.  The Veteran denied hematuria, dysuria, frequent 
urination, or incontinence.  His BUN and creatinine levels 
had been stable.  The Veteran indicated that he had 
experienced erectile dysfunction since 2007.  The examiner 
noted the Veteran's denial of any affect that his prostate 
cancer had on him in any way.  He did not receive dialysis, 
and he denied any lethargy, weakness, anorexia, or weight 
change.  Physical examination revealed normal external 
genitalia and no testicular atrophy.  His erectile 
dysfunction was secondary to his service-connected prostate 
cancer residuals.  

In the Veteran's August 2008 substantive appeal, he indicated 
that he awakens two to three times nightly to urinate and 
that he urinates frequently during the day.  He indicated 
that his treating physician had told him that his urinary 
frequency could be caused by something other than post-
surgical complications.  The Veteran also was told that his 
weak urinary stream was caused by a penile catheter that was 
installed following removal of his suprapubic catheter post-
surgery.  The Veteran also was informed that this catheter 
could cause an obstruction resulting in a weak urinary 
stream.  

Given the evidence of record, the Board finds that a remand 
is necessary for another VA examination to be scheduled to 
determine whether the Veteran's urinary frequency complaints 
are at least as likely as not attributable to his prostate 
cancer residuals.  Although the clinical records reflect the 
Veteran's complaints of weak urinary stream, they essentially 
are devoid of any reports of urinary frequency and its 
possible etiology.  Moreover, during the Veteran's February 
2008 VA examination, he did not report any urinary frequency 
complaints.  As such, a remand is necessary for a VA 
examination to be performed to determine the current severity 
of the Veteran's service-connected prostate cancer residuals 
with erectile dysfunction.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination to determine the current 
severity of his prostate cancer residuals 
with erectile dysfunction.  The claims 
file should be made available for review.  
Appropriate testing should be performed to 
identify any associated objective symptoms 
of the claimed disability.  The examiner 
specifically should discuss the Veteran's 
reported urinary frequency and its 
relationship to his prostate cancer 
residuals.  The examiner should note the 
current severity of the Veteran's prostate 
cancer residuals with erectile 
dysfunction.  The examiner also should 
render an opinion as to whether the 
Veteran's complaints of urinary frequency 
are at least as likely as not related to 
his service-connected prostate cancer 
residuals.  A complete rationale should be 
provided for any opinion.  If the 
requested opinion cannot be provided 
without resort to speculation, the 
examiner should so state and explain why 
such an opinion cannot be provided.

2.  Thereafter, readjudicate the claim on 
appeal.  If the benefits sought are not 
granted, the Veteran should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
evidentiary development and the Board, at this time, does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


